Judge Usuerwood.
delivered the opinion of the court.
The revivor of the suit, after the deaths of Johnston, in the name of his administratrix, without a bill of revivor and the service of process, or without exPressty appearing on the face of the record that, the defendant consented, and thereby waived all objections to the manner of reviving the suit, was erro-neou£" For this cause the decree must be. reverses! without looking into the merits of the case; see Shield, &c. vs. Craig’s administrators, VI Monroe, 373.
Monroe, for plaintiff;' Richardson, for defendant.
Decree reversed, with costs, and. the cause remanded for further proceedings.